DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/22/2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “floor” and “vehicle” (Claim 1) must all be shown and labeled or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
Vehicle Underfloor Battery Connector Protector Structure.
Claim Objections
Claims 4 and 5 are objected to because of the following informalities:  the limitation “the arch” is unclear and should most likely be rewritten as: “the arch shape.” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claim 1, the claim recites the limitation: “being laid between” which is unclear and therefore renders the claim indefinite.  It is suggested that the limitation be rewritten as “running between” (or something similar as this language appears to be a translation error).  Appropriate correction and/or explanation is required
Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claims 4 and 5, the claim recites the limitation: “having a center in the vehicle width direction convex” which is unclear and therefore renders the claim indefinite.  Appropriate correction and/or explanation is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, is/are rejected under 35 U.S.C. 103 as being anticipated by Tanigaki et al (US 9,260,065).
[Claim 1] Regarding Claim 1, Tanigaki discloses: A vehicle underfloor structure (See, e.g., Fig.1-9) comprising: a battery (See, e.g., Fig.1-9, BP) disposed under a floor (See, e.g., Fig.1-9) of a vehicle and having at least one connector (See, e.g., Fig.1-9, 14) projecting from a front end of the battery (See, e.g., Fig.1-9); a suspension member (See, e.g., Fig.1-9, 33) provided adjacent to a vehicle front side of the battery (See, e.g., Fig.1-9), a lower end of the suspension member being located higher than a lower end of the battery (See, e.g., Fig.1-9); and a protector (See, e.g., Fig.1-9, 111) covering and protecting the at least one connector from below (See, e.g., Fig.1-9), the protector being laid between the battery and the suspension member (See, e.g., Fig.1-9).
[Claim 2] Regarding Claim 2, Tanigaki discloses: further comprising an attachment bar (See, e.g., Fig.1-9, 38) attached to a lower portion of the suspension member (See, e.g., Fig.1-9) and extending in a vehicle width direction (See, e.g., Fig.1-
[Claim 3] Regarding Claim 3, Tanigaki discloses: wherein a lower end of the attachment bar is located lower than a lower end of the at least one connector and higher than the lower end of the battery (See, e.g., Fig.1-9).
[Claim 4/5] Regarding Claim 4/5, Tanigaki discloses: wherein at a rear portion of the suspension member, a rear cross part is provided (See, e.g., Fig.1-9, 33), the rear cross part having an arch shape (See, e.g., Fig.1-9), extending in the vehicle width direction (See, e.g., Fig.1-9), and having a center in the vehicle width direction convex, and the attachment bar is attached to the rear cross part to extend across the arch (See, e.g., Fig.1-9).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M DOLAK/Primary Examiner, Art Unit 3618